[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Robinson v. State, Slip Opinion No. 2021-Ohio-3865.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2021-OHIO-3865
             ROBINSON, APPELLANT , v. STATE OF OHIO, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Robinson v. State, Slip Opinion No. 2021-Ohio-3865.]
Habeas corpus—R.C. 2969.25—Petitioner’s affidavit of indigency was not
        notarized and failed to include the balance of his inmate account or a
        statement of any cash or things of value that he owns—Court of appeals’
        judgment of dismissal affirmed.
 (No. 2021-0421—Submitted September 7, 2021—Decided November 3, 2021.)
     APPEAL from the Court of Appeals for Lorain County, No. 20CA011709,
                                    2021-Ohio-634.
                                 __________________
        Per Curiam.
        {¶ 1} Appellant, Martin Robinson, appeals the Ninth District Court of
Appeals’ judgment dismissing his petition for a writ of habeas corpus. Robinson
has also filed (1) a motion for “ ‘Brady’ discovery, evidence, and complete record”
                              SUPREME COURT OF OHIO




and (2) a motion for oral argument. (Emphasis sic.) We deny Robinson’s motions
and affirm the court of appeals’ judgment.
                     I. Factual and Procedural Background
       {¶ 2} Robinson is serving a 55-year prison sentence. On December 18,
2020, he filed a petition for a writ of habeas corpus in the Ninth District. Robinson
attached to his petition an affidavit of indigency, stating:


               I, Martin Robinson, do hereby state that I am without the
       necessary funds to pay costs of this action for the following reasons:
               I am illegally incarcerated in Ohio Department of
       Rehabilitation and Correction, and earn no money.
               I request that any filing fees, court costs, deposits, if
       applicable, be waived, for all filings in these courts.


       {¶ 3} The Lorain County Prosecuting Attorney, whom Robinson named as
the respondent below, filed a motion to dismiss Robinson’s petition under Civ.R.
12(B)(6), arguing that it was procedurally deficient on numerous grounds and that
it failed state a claim that is cognizable in habeas corpus. Robinson did not file a
response to the motion to dismiss.
       {¶ 4} Without expressly ruling on the state’s motion, the court of appeals
dismissed Robinson’s petition. The court of appeals found Robinson’s affidavit of
indigency deficient under R.C. 2969.25(C). 2021-Ohio-634, ¶ 4. And because
compliance with R.C. 2969.25 is mandatory when an inmate seeks to waive a
court’s filing fees in a civil action against a governmental entity or employee in a
court of appeals, the court of appeals dismissed Robinson’s petition without
reaching the merits of his claims for habeas relief. See id. at ¶ 2, 5. Robinson
appealed to this court as of right.




                                           2
                                   January Term, 2021




                                      II. Analysis
                              A. Robinson’s Motions
       {¶ 5} With his reply brief in this appeal, Robinson included a motion for
“ ‘Brady’ discovery, evidence, and complete record.” (Emphasis sic.) Although
Robinson presumably seeks through that motion evidence that is favorable to him
regarding his underlying convictions, see Brady v. Maryland, 373 U.S. 83, 83 S.Ct.
1194, 10 L.Ed.2d 215 (1963), he does not explain what evidence he is seeking or
offer any argument supporting his request. To the extent that Robinson is seeking
additional evidence in support of his habeas corpus claim, the request is improper.
“A reviewing court generally may not add matter to the record before it and then
decide the appeal on the basis of the new matter.” State ex rel. Harris v. Turner,
160 Ohio St.3d 506, 2020-Ohio-2901, 159 N.E.3d 1121, ¶ 16. Accordingly, we
deny Robinson’s motion.
       {¶ 6} We also deny Robinson’s motion for oral argument. A case may be
set for oral argument under S.Ct.Prac.R. 17.02(A) if it “involves a matter of great
public importance, complex issues of law or fact, a substantial constitutional issue,
or a conflict among courts of appeals.” State ex rel. Davis v. Pub. Emps. Retirement
Bd., 111 Ohio St.3d 118, 2006-Ohio-5339, 855 N.E.2d 444, ¶ 15. This case
involves none of those criteria.
                       B. Dismissal of the Habeas Petition
       {¶ 7} We review de novo a court of appeals’ dismissal of a habeas corpus
action for failure to comply with the affidavit requirements in R.C. 2969.25. See
State ex rel. Steele v. Foley, 164 Ohio St.3d 540, 2021-Ohio-2073, 173 N.E.3d
1209, ¶ 6-7.
       {¶ 8} An inmate seeking a waiver of the court’s filing fees when
commencing a civil action against a governmental entity or employee in a court of
common pleas, court of appeals, county court, or municipal court must file with his
complaint an affidavit stating that he is seeking a waiver of the prepayment of the




                                           3
                            SUPREME COURT OF OHIO




court’s full filing fees and an affidavit of indigency. R.C. 2969.25(C). The
affidavits must contain (1) a statement setting forth the balance of the inmate’s
institutional account for each of the preceding six months and (2) a statement that
sets forth all other cash and things of value owned by the inmate. Id. These
requirements are mandatory and an inmate’s failure to comply with them is a proper
basis for dismissal of the action. State ex rel. Evans v. McGrath, 151 Ohio St.3d
345, 2017-Ohio-8290, 88 N.E.3d 957, ¶ 5.
       {¶ 9} Robinson’s affidavit of indigency did not satisfy the mandatory
requirements. It was not notarized and is therefore defective. See Griffin v.
McFaul, 116 Ohio St.3d 30, 2007-Ohio-5506, 876 N.E.2d 527, ¶ 2, 4. Further,
Robinson’s affidavit failed to include the balance of his inmate account or a
statement of any cash or things of value that he owns. See R.C. 2969.25(C)(2).
These deficiencies made Robinson’s habeas action subject to dismissal. See State
ex rel. Roden v. Ohio Dept. of Rehab. & Corr., 159 Ohio St.3d 314, 2020-Ohio-
408, 150 N.E.3d 905, ¶ 7.
       {¶ 10} In this appeal, Robinson does not argue that he satisfied R.C.
2969.25(C)’s mandatory requirements, much less that the court of appeals erred in
dismissing his petition because of his noncompliance. Rather, Robinson argues the
merits of his habeas claims, which the court of appeals never reached. Robinson
therefore fails to demonstrate any error by the court of appeals warranting reversal
of its judgment.
       {¶ 11} Accordingly, the court of appeals correctly dismissed Robinson’s
habeas petition.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Martin Robinson, pro se.



                                         4
                               January Term, 2021




       J.D. Tomlinson, Lorain County Prosecuting Attorney, and Katherine L.
Keefer, Assistant Prosecuting Attorney, for appellee.
                              _________________




                                        5